The opinion of the court was delivered by
West, J.:
Upon a rehearing of this case no additional briefs were filed, but the presentation, orally, has been carefully considered.
It was strenuously insisted that the statement in the former opinion to the effect that Mr. Dubach and the defendant talked over the matter of the former taking the place and paying the *175money, but did not come to any agreement, was not borne out by the testimony; but the transcript was sent for, and it shows that this discussion ended in a talk or promise of settlement, rather than in a settlement.
Finding no sufficient reason to change what has already been written, the former opinion is adhered to.